Title: From Thomas Jefferson to C. W. F. Dumas, 12 February 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Feb. 12. 1788.

I have duly received your favor of the 5th. inst. inclosing that for Mr. Jay. The packet was gone, as I presume: but I have another occasion of forwarding it securely. Your attentions to the Leyden gazette are in my opinion very useful. The paper is much read and respected. It is the only one I know in Europe which merits respect. Your publications in it will tend to reestablish that credit which the solidity of our affairs deserve. With respect to the sale of lands, we know that two sales of 5. millions and 2. millions of acres have been made. Another was begun for 4. millions, which in the course of the negociation may have been reduced to 3. millions as you mention. I have not heard that this sale is absolutely concluded, but there is reason to presume it. Stating these sales at two thirds of a dollar the acre and allowing for 3. or 400,000 acres sold at public sale and a very high price, we may say they have absorbed 7. millions of dollars of the domestic federal debt. The states by taxation and otherwise have absorbed 11. millions more: so that that debt stands now at about 10. millions of dollars and will probably be all absorbed in the course of the next year. There will remain then our foreign debt between 10 and 12. millions, including interest. The sale of lands will then go on for the paiment of this. But as this paiment must be in cash, not in public effects, the lands must be sold cheaper. The demand too will probably be less brisk. So we may suppose this will be longer paying off than the domestic debt.—With respect to the new government, 9. or 10. states will probably have accepted it by the end of this month. The others may oppose it. Virginia I think will be of this number. Besides other objections of less moment, she will insist on annexing a bill of rights to the new constitution, i.e. a bill wherein the government shall declare that 1. Religion shall be free. 2. Printing presses free. 3. Trials by jury preserved in all cases. 4. No monopolies in commerce. 5. No standing army. Upon receiving this bill of rights, she will probably depart from her other objections; and this bill is so much of the  interest of all the states that I presume they will offer it, and thus our constitution be amended and our union closed by the end of the present year. In this way there will have been opposition enough to do good, and not enough to do harm. I have such reliance on the good sense of the body of the people and the honesty of their leaders, that I am not afraid of their letting things go wrong to any length in any case. Wishing you better health, and much happiness I have the honor to be with sentiments of the most perfect esteem and respect Sir your most obedient and most humble servt.,

Th: Jefferson

